Case 3:20-cv-00045-JPJ-PMS Document 141 Filed 03/01/21 Page 1 of 3 Pageid#: 15779




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                      CHARLOTTESVILLE DIVISION

   WILD VIRGINIA,                                      )
   VIRGINIA WILDERNESS COMMITTEE,                      )
   UPSTATE FOREVER,                                    )
   SOUTH CAROLINA WILDLIFE FEDERATION,                 )
   NORTH CAROLINA WILDLIFE FEDERATION,                 )
   NATIONAL TRUST FOR HISTORIC                         )
     PRESERVATION,                                     )
   MOUNTAINTRUE,                                       )
   HAW RIVER ASSEMBLY,                                 )
   HIGHLANDERS FOR RESPONSIBLE                         )
     DEVELOPMENT,                                      )
   DEFENDERS OF WILDLIFE,                              )
   COWPASTURE RIVER PRESERVATION                       )
     ASSOCIATION,                                      )
   CONGAREE RIVERKEEPER,                               )
   THE CLINCH COALITION,                               )
   CLEAN AIR CAROLINA,                                 )
   CAPE FEAR RIVER WATCH,                              )
   ALLIANCE FOR THE SHENANDOAH                         )
     VALLEY, and                                       )
   ALABAMA RIVERS ALLIANCE,                            )
                                                       )
                          Plaintiffs,                  )
                                                       )
   v.                                                  )       Case No.
                                                       )     3:20CV00045
                                                       )
   COUNCIL ON ENVIRONMENTAL QUALITY,                   )
   and                                                 )
   MARY NEUMAYER IN HER OFFICIAL                       )
     CAPACITY AS CHAIR OF THE                          )
     COUNCIL ON ENVIRONMENTAL                          )
     QUALITY,                                          )
                                                       )
                          Defendants,                  )
   and                                                 )
Case 3:20-cv-00045-JPJ-PMS Document 141 Filed 03/01/21 Page 2 of 3 Pageid#: 15780




   AMERICAN FARM BUREAU FEDERATION,                        )
   AMERICAN FOREST RESOURCE COUNCIL,                       )
   AMERICAN FUEL & PETROCHEMICAL                           )
     MANUFACTURERS,                                        )
   AMERICAN PETROLEUM INSTITUTE,                           )
   AMERICAN ROAD & TRANSPORTATION                          )
     BUILDERS ASSOCIATION,                                 )
   CHAMBER OF COMMERCE OF THE UNITED                       )
     STATES OF AMERICA,                                    )
   FEDERAL FOREST RESOURCE COALITION,                      )
   INTERSTATE NATURAL GAS ASSOCIATION                      )
     OF AMERICA, and                                       )
   NATIONAL CATTLEMEN’S BEEF                               )
     ASSOCIATION,                                          )
                                                           )
                            Defendants-Intervenors.        )


                                      ORDER

        It appearing proper, it is ORDERED as follows:

        1. Oral argument is scheduled on the Plaintiffs’ Motion for Summary

           Judgment, ECF No. 105, the Defendants’ Cross-Motion for Summary

           Judgment, ECF No. 129, and the Defendants-Intervenors’ Cross-Motion

           for Summary Judgment, ECF No. 128, for April 21, 2021, at 1:30 p.m., by

           Zoom video teleconferencing. The court will allow one hour for Plaintiffs’

           argument on their Motion for Summary Judgment; one hour and a half for

           Defendants and Defendants-Intervenors on their Cross-Motions for

           Summary Judgment and their replies to Plaintiffs’ Motion for Summary

           Judgment, the time to be divided as these parties may agree; 45 minutes


                                          -2-
Case 3:20-cv-00045-JPJ-PMS Document 141 Filed 03/01/21 Page 3 of 3 Pageid#: 15781




           for Plaintiffs for reply; and 15 minutes for Defendants and Defendants-

           Intervenors for their replies, the time to be divided as these parties may

           agree.

        2. Counsel must be aware that the court presently has scheduled criminal

           cases that day that require priority; it is hoped that those cases may be

           resolved before April 21, but if not, this oral argument may have to be

           rescheduled with little prior notice.

        3. Members of the public and interested parties may listen to the argument

           but recording or rebroadcasting of the proceeding is prohibited and any

           violation may result in sanctions by the court.

        4. The parties and amici shall forthwith submit to the chambers of the

           undersigned two courtesy copies of their briefs and memoranda relating to

           summary judgment, including any exhibits thereto.


                                                   ENTER: March 1, 2020

                                                   /s/ JAMES P. JONES
                                                   United States District Judge




                                           -3-
